DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/064,957 filed on October 07, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 16-18 are objected to due to the following reasons:
Claims 16-18 recite “The method as recited in claim 9”. However, claim 9 which depended upon claim 1 is drawn to “An in-trailer monitoring system” claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the limitation “where an electronic control unit (ECU) is in communication with the visualization display and the one or more surround view cameras”. The use of a phrase “where” in the claim makes the claim appear to be vague, thereby renders the claim indefinite. 
	The rest of the dependent claims are rejected based on their dependency from the rejected claim 10.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depended upon claim 10 fail to further limit the subject matter recited in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strano et al. (Pub. No. US 2018/0244187 A1).

Regarding claim 1, Strano discloses an in-trailer monitoring system comprising: one or more surround view cameras mounted within a trailer having a cargo area (Figs. 1-4, element 26); a visualization display disposed within a vehicle (element 28); and an electronic control unit (ECU) (Fig. 4: a computer system 18) in communication with the visualization display (element 28) and the one or more surround view cameras (element 26), the ECU configured to periodically display: an image from the one or more surround view cameras and data to the display for a predetermined amount of time (¶0066: The image data that is notified on the occurrence of an unacceptable state may be displayed to the vehicle user for a predetermined period of time).

Regarding claim 2, Strano discloses the in-trailer monitoring system as recited in claim 1, wherein the cameras are configured to capture one or more animals within the cargo area (¶0043, 0049: the vehicle 10 to monitor effectively the status of cargo, in the form of livestock (e.g. a horse 17), within the trailer 12…The camera captures images from within the trailer 12).

Regarding claim 3, Strano discloses the in-trailer monitoring system as recited in claim 2,  wherein the one or more animals are equine (livestock (e.g. a horse 17)).
Regarding claim 6, Strano discloses the in-trailer monitoring system as recited in claim 1, wherein the data includes one or more of animal presence (¶¶0043, 0049, 0058: the vehicle 10 to monitor effectively the status of cargo, in the form of livestock (e.g. a horse 17), within the trailer 12…The camera captures images from within the trailer 12 and provides these images to the vehicle computer 18), animal activity , or animal posture (¶0077: if the trailer 12 is swaying more vigorously, this will have an impact on the load pattern measured by the IMU 24 as in such situations the horse 17 is likely to have more active hoof movement to steady itself, whereas if trailer sway is minimal the horse 17 is likely to adopt a more steady stance so that the magnitude of pressure applied across the mat 23 is lower).
Regarding claim 9, Strano discloses the in-trailer monitoring system as recited in claim 1, further comprising a trailer dynamics system including one or more dynamics sensors (¶0048: an inertial measurement unit (IMU) 24 or movement sensor which measures the movement of the trailer 12. The IMU 24 provides the computer system 18).
Regarding claims 10 and 11, claims 10 and 11 are drawn to method claims and recite the limitation analogous to claim 1. Thus, claims 10 and 11 are rejected due to similar reason set forth above with respect to claim 1. 
Regarding claims 12-14, claims 12-14 are drawn to method claims and recites the limitation analogous to claim 6. Thus, claims 12-14 are rejected due to similar reason set forth above with respect to claim 6.
Regarding claim 19, Strano discloses the method as recited in claim 10, further comprising using information from a trailer dynamics system to predict impact to cargo within the trailer (¶¶0048, 0077, The IMU 24 is configured to determine the background motion of the trailer 12 …if the trailer 12 is swaying more vigorously, this will have an impact on the load pattern measured by the IMU 24 as in such situations the horse 17 is likely to have more active hoof movement to steady itself…).
Regarding claim 20, Strano discloses the method as recited in claim 19, further comprising using the information from the trailer dynamics system to decide whether to display the image from the one or more surround view cameras mounted within the trailer on the visualization display (Fig. 5, ¶0056: The role of the determination module 42 is to output a signal indicating the set of acceptable states of the cargo within the trailer 12…the acceptable states take account of any background trailer movement…¶0064-0065: At step 62 the comparator determines if the state of the cargo within the trailer 12 is acceptable, i.e. if the state of the cargo corresponds to one of the determined acceptable states of the cargo…If the comparator module 44 determines that the state of the cargo within the trailer 12 is unacceptable, then at step 64 the notification module 46 notifies the vehicle user by providing a warning notification to the HMI 28. The warning notification may include the display of live image data from the image capture device 26 via the display screen of the HMI 28). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strano et al. (Pub. No. US 2018/0244187 A1) in view of Winstead (US 20100302004 A1).

Regarding claim 4, Strano does not explicitly disclose  a sensor coupled with the one or more animals.
However, Winstead discloses a sensor coupled with the one or more animals (Fig. 1, element 11, ¶0043).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strano by utilizing  a sensor coupled with the one or more animals, as taught by Winstead, for continuously monitoring the animal condition (Winstead: ¶0002).
Regarding claim 5, Strano in view of Winstead discloses the in-trailer monitoring system as recited in claim 4. Winstead further discloses  wherein the sensor is within a halter configured to be coupled with a horse (Fig. 1, element 11, ¶0043). The motivation statement set forth above with respect to claim 4 applies here. 

Claim(s) 7, 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strano et al. (Pub. No. US 2018/0244187 A1) in view of Hermann (US 7825782 B2).

Regarding claim 7, Strano does not explicitly disclose wherein the data includes one or more of trailer temperature.
However, Hermann discloses wherein the data includes one or more of trailer temperature (col. 3, lines 36-39: A transmitter installed in a livestock trailer may transmit the same data, and additionally transmit information such as food levels, water levels, environment temperature and humidity, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strano by utilizing wherein the data includes one or more of trailer temperature, as taught by Hermann, for raising awareness of potential problems or safety issues such as trailer internal environment (Hermann: col. 2, lines 5-13).
Regarding claim 8,  Strano does not explicitly disclose wherein the data includes one or more reminders for food, water, or rest for the animal.
However, Hermann discloses wherein the data includes one or more reminders for food, water, or rest for the animal (col. 3, lines 56-59: a transmitter is installed in a livestock trailer and transmits environmental information such as temperature, humidity, water, and food levels, an exemplary display is illustrated in FIG. 7C). Note that the information displayed may prompt a user to take different action including resting the animal. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strano by utilizing wherein the data includes one or more reminders for food, water, or rest for the animal, as taught by Hermann, for raising awareness of potential problems or safety issues such as trailer internal environment (Hermann: col. 2, lines 5-13).
Regarding claim 15-17, claims 15-17 are drawn to method claims and recite the limitation analogous to claims 7 and 8. Thus, claims 15-17 are rejected due to similar reason set forth above with respect to claims 7 and 8.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strano et al. (Pub. No. US 2018/0244187 A1) in view of  Lu et al. (US 20170217372 A1).
Regarding claim 18, Strano is silent regarding sending an alert to the visualization display if the temperature is above or below a predetermined trailer temperature.
However, Lu discloses  sending an alert to the visualization display if the temperature is above or below a predetermined trailer temperature (¶0024: The camera may determine a change (such as movement of the goods/items or temperature in the vehicle or trailer or the like) and, responsive to the determined change exceeding a threshold level, the camera may generate an alert to the driver of the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strano by utilizing sending an alert to the visualization display if the temperature is above or below a predetermined trailer temperature, as taught by Lu, for alerting the driver of the vehicle when the temperature in the vehicle or trailer is high (Lu: ¶0024). 
The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson (US 20170372484 A1) describes a cargo monitoring method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488